Karen R. Baker, Justice, dissenting. Because the majority has failed to follow our rules.of statutory construction in interpreting Ark. Code Ann. § 4-88-101(3), I dissent from the majority opinion. Our standard is clear. The first rule in considering the meaning and effect of a statute is to construe it just as it' reads, giving the words their ordinary and usually accepted meaning |7in common language. Potter v. City of Tontitown, 371 Ark. 200, 209, 264 S.W.3d 473, 481 (2007). In our interpretation, “the statute should be construed so that no word is left void, superfluous, or insignificant; and meaning and effect must be given to every word in the statute if possible. Locke v. Cook, 245 Ark. 787, 793, 434 S.W.2d 598, 601 (1968).” Kildow v. Baldwin Piano & Organ, 333 Ark. 335, 339, 969 S.W.2d 190, 192 (1998). However, “when a statute is ambiguous, ... we must interpret it according to the legislative intent, and its review becomes an examination of the whole act.” Johnson v. Dawson, 2010 Ark. 308, at 5, 365 S.W.3d 913, 916; see also MacSteel Div. of Quanex v. Ark. Okla. Gas Corp., 363 Ark. 22, 30, 210 S.W.3d 878, 883 (2005) (observing “that this court will not read into a statute a provision that simply was not included by the General Assembly”). In .sum, “the basic rule of statutory construction is to give effect to the intent of the legislature.” Ark. Dep’t of Human Servs. v. Howard, 367 Ark. 55, 62, 238 S.W.3d 1, 6 (2006). Here, pursuant to the plain language of the statute as well as the statute’s legislative history, the general-activity rule should be applied. First, based on the plain language of the statute, I would hold that the “safe harbor” provision of the ADTPA employs the general-activity rule. The plain language provides that the ADTPA does not apply to actions or transactions permitted under laws administered by the Insurance. Commissioner, unless the Director of the Insurance Commission specifically requests the Attorney General to implement the powers .of this chapter. From the plain language of the statute, it is evident that section 4-88-101(3) has two components: (1) the statute provides a safe harbor for actions regulated by state and federal regulators, (2) the statute then provides a mechanism for the State, through the Attorney General, to | ^implement the Act, when the director of one of the regulatory agencies requests the State to implément the Act. In other words, to pursue a claim under the ADTPA, if the general activity is regulated by a state or federal agency, the “safe harbor” applies unless the director of the regulated agency seeks implementation of ADTPA from the Attorney General. Thus, there must be an overt act to trigger that the “safe harbor” protection does not apply to the conduct. Accordingly, based on the plain language of Ark. Code Ann. § 4-88-101(3), the statute refers to the general conduct of a-regulated entity by a state or federal agency. To interpret the statute otherwise would render the statute meaningless, because this court must interpret the entire statute — including the second portion of the statute — ■ which the majority fails to do. To read the statute as the majority has interpreted it would read that the Insurance Commission has authorized the specific conduct and then the Insurance Commission, the same agency, having approved the conduct, would request the Attorney General to challenge the conduct that the agency had already approved. This is nonsensical. The only way for the majority to interpret the statute to mean that the specific-activity rule applies, it must ignore the latter portion of the statutory language which this court cannot do. Finally, the majority fails to recognize that if the General Assembly meant to use the word “specifically” as it relates to the permitted activities, it would have used the word because the General Assembly used the word in the statute. Since the statute’s inception in 1971, the General Assembly used the word “specifically” but not where the majority asserts “specifically” should now be read. The-plain language provides that actions or' transactions are permitted under laws administered by the Insurance Commissioner unless a director of these divisions specifically requests the Attorney General to implement the powers of this ^chapter. The word “specifically” is used to indicate that the head of the agency, here, the Insurance Commission, must specifically request to challenge the conduct. Second, based on the statute's legislative history, I would also hold that the general-activity rule should be applied. Although the majority does not recognize that the court only looks to the legislative history once the language at issue is found to be ambiguous and simply reaches to the legislative history to support its position; the legislative history does not support the majority’s holding. See Johnson v. Dawson, 2010 Ark. 308, at 4-5, 365 S.W.3d 913, 916 (internal citations omitted) (“When the language is plain and unambiguous, there is no need to resort to rules of statutory construction, and the analysis need go no further. When a statute is ambiguous, however, we must interpret it according to the legislative intent, and our review becomes an examination of the whole act.”). Rather, employing a review of the legislative history leads me to the conclusion that, the general-activity rule should be applied. Here, the parties have taken competing positions on the interpretation of the statute and assert a conflict in our holdings regarding Ark. Code Ann. § 4-88-101(3) in DePriest v. AstraZeneca Pharm., L.P., 2009 Ark. 547, 351 S.W.3d 168 and Arloe Designs, LLC v. Arkansas Capital Corp., 2014 Ark. 21, 431 S.W.3d 277. Thus, Ark. Code Ann. § 4-88-101(3) is open to more than one interpretation. In light of this ambiguity, I would turn to the statute’s legislative history. See Harrell v. State, 2012 Ark. 421. In reviewing the legislative history, by Act 92 of the 1971 Regular Session of the 68th General Assembly, the General Assembly enacted Title 70 “Monopolies and Trade Practices-Trademarks and Labels,” Chapter 9, Consumer Protection, Section 113, “Exceptions to application of act.” Ark. | inStats. Ann. § 70-901 et seq. Act 92 established the Consumer Protection Division of the Attorney General’s Office to provide “a strong and effective consumer protection program to protect the interests of both the consumer public and the legitimate business community.” Further, Act 92 was “[a]n Act to create in the Office of the Attorney General of the State of Arkansas, a Consumer Protection Division to be Headed by a consumer counsel; to create a consumer advisory board, and to delegate authority and prescribe responsibilities appertaining thereto; to prohibit illegal, fraudulent or deceptive practices; and for other purposes.” Since its enactment, the ADTPA has been amended at least eleven times: 1991, 1993, 1995, 1997, 1999, 2003, 2005, 2007, 2009, 2011, and 2017. Section 4-88-101(3) has remained the exact same until Act 986 was passed in April 2017 and went into effect August 1, 2017. The current statute was amended with the addition in underlined text and reads as follows: This chapter does not apply to: [[Image here]] (3) Actions or transactions specifically permitted under laws administered by the Insurance Commissioner, the Securities Commissioner, the State Highway Commission, the Bank Commissioner, or other regulatory body or officer acting under statutory authority of this state or the United States, unless a director of these divisions specifically requests the Attorney General to implement the powers of this chapter[ J Ark. Code Ann. § 4-88-101(3)(Supp. 2017). With this legislative history in mind, I would hold that the general-activity rule should be applied to the “safe harbor” provision of the ADTPA. Despite the General Assembly’s amendment to section 4-88-101(3) in 2017, the plain language of the entire statute remains and has two components that must be read in totality. In sum, actions | ^permitted, meaning regulated, by a state or federal agency fall within the realm of “safe harbor” immunity under the ADTPA unless, the director of the regulatory agency requests implementation by the Attorney General. Therefore, based on my discussion above, I would hold that the general-activity rule should apply, and I dissent from the majority opinion.